Citation Nr: 0108264	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  97-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected compression fracture of the lumbar spine at 
L1, with traumatic arthritis (also referred to herein as 
"lumbar spine disability"), currently rated as 20 percent 
disabling.

2.  Entitlement service connection for impotency (also 
referred to herein as "erectile dysfunction"), to include 
as secondary to service-connected lumbar spine disability. 

3.  Entitlement service connection for an acquired 
psychiatric disability, to include as secondary to service-
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an June 1997 rating decision issued by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1997, a statement of the case was issued in 
September 1997, and a substantive appeal was received in 
October 1997.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected lumbar spine disability, is addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is productive of soreness, tenderness and pain on motion 
which result in additional functional loss more nearly 
approximating moderate limitation of motion; there is x-ray 
evidence of a deformity at L1. 

2.  The veteran's current impotency is not related to his 
active duty service or to a service-connected disability, 
including medications taken for a service-connected 
disability. 



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating of 30 percent (but no higher) for service-connected 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 5293, 
5295 (2000). 

2.  Impotency was not incurred in or aggravated by the 
veteran's active duty service, nor is the veteran's impotency 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation with regard to the lumbar 
spine disability and the impotency issues.  The record 
includes the reports of special VA examinations conducted in 
connection with these claims as well as various VA and 
private treatment records.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating and for service 
connection.  The Board concludes that the discussions in the 
rating decision, statement of the case , supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement with regard to these two issues.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

I.  Increased Rating for Lumbar Spine Disability

The veteran claims that he has suffered an increase in the 
severity of his service-connected lumbar spine disability, 
which is currently rated as 20 percent disabling. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pursuant to an April 1992 rating decision, the veteran was 
initially granted service connection for a lumbar spine 
disability and assigned a 20 percent disability rating, on 
the basis that the veteran was entitled to a 10 percent 
rating for a demonstrable deformity at L1 caused by his 
vertebrae fracture, as well as 10 percent rating for slight 
limitation of motion.  The resultant 20 percent disability 
rating has remained in effect ever since.

The relevant medical evidence includes various VA treatment 
records from 1992 through December 1996 showing the veteran 
was seen for instances of pain, tenderness, and muscle spasm 
in the lumbar spine area. 

A November 1996 examination report prepared by a private 
physician Daniel L. Ducatt, M.D., notes the veteran's history 
of suffering a spinal fracture and that he had been 
experiencing the residuals thereof.  Dr. Ducatt opined that 
the veteran's ability to stand and walk had not been 
affected, but that his ability to sit had been affected; and 
that he should not sit for more than 3 to 4 hours per day.  
It was also recommended that the veteran not carry more than 
6 to 10 pounds.  It was further noted that the veteran 
exhibited a markedly limited ability for functions involving 
pushing or pulling, bending, or reaching, and that function 
involving repetitive foot movements was moderately limited.  

An April 1997 VA spine examination report recounts the 
relevant medical history and the veteran's complaints of 
increasing back pain, soreness, and tenderness, along with 
radiation of pain, numbness, tingling, and paresthesias, 
symptoms which are aggravated by prolonged sitting or 
standing.  Objectively, there was lumbosacral tenderness, 
soreness, and pain with motion.  Range of motion studies 
revealed that forward flexion was to 65 degrees, while 
backward extension, left and right lateral flexion, and left 
and right rotation were all to 30 degrees.  The veteran could 
toe and heel walk, and squat without difficulty.  Reflexes in 
strength and sensation at the lower extremities were 
symmetric and equal.  The diagnosis was residual compression 
fracture at L1 with traumatic arthritis.  A contemporaneous 
VA radiology report of the lumbar spine reveals an old 
fracture of L1 with post-traumatic arthritis and scoliosis.  
It was noted that there was no change from a September 1991 
x-ray.  The Board notes here that the September 1991 x-ray 
which was referred to showed a deformity with anterior 
wedging of the body of L1 and arthritic changes. 

An August 1997 VA treatment record shows that the veteran was 
seen for complaints of increased back pain.  A February 1998 
VA physical therapy initial evaluation shows that the veteran 
was experiencing low back pain radiating to both knees; range 
of motion was described as normal.  A follow-up February 1998 
VA physical therapy note reveals that the veteran experienced 
level 5 back pain.  A March 1998 physical therapy record 
shows that the veteran was administered a TENS unit.  

The evidence also includes the veteran's variously dated 
written statements, in which he contends that his lumbar 
spine disability is more severe that the presently assigned 
disability rating reflects. 

As was alluded to previously herein, an April 1992 RO rating 
decision granted service connection for a lumbar spine 
disability and assigned a 20 percent disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285 on the basis that the 
lumbar spine disability was manifested by a demonstrable 
deformity of a vertebra and slight limitation of motion.  See 
also Code 5292. 

The schedular criteria for rating the residuals of a vertebra 
fracture can be found under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  This regulation provides that a 100 percent 
disability rating is for assignment when there is cord 
involvement and the veteran is bedridden or requires long leg 
braces.  A 60 percent rating is assignable without cord 
involvement but when there is abnormal mobility requiring a 
neck brace.  This Diagnostic Code further provides that in 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides the guidelines for rating limitation of motion for 
the lumbar spine, the maximum 40 percent disability rating is 
assignable for severe limitation of motion, a 20 percent 
disability rating is assignable for moderate limitation of 
motion, and a 10 percent disability rating is assignable for 
slight limitation of motion.

Although medical evidence shows that the veteran suffers from 
an old compression fracture of the lumbar spine that appears 
to be healed, the veteran is still entitled to a 10 percent 
disability rating afforded such a deformity under Diagnostic 
Code 5285 as the 1997 x-ray appears to have confirmed such 
deformity by its reference to the fact that there had been no 
change since the September 1991 radiological study.  

The question, in the Board's view, is whether there has bee a 
worsening of the resulting limitation of motion.  In this 
regard, the Board notes that by regulation, consideration 
must be given to additional functional loss resulting from 
pain, weakness, incoordination and fatigue.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).

The Board notes that examination in April 1997 did show some 
decrease in forward flexion to 65 degrees.  However, there 
did not appear to be more than slight limitation of other 
motions.  However, it is significant that recent medical 
records have repeatedly referred to the veteran's complaints 
of pain.  In this regard, it appears that a TENS unit has not 
been brought into the treatment regime.  After considering 
the level of low back impairment in the past, the Board 
believes that an increase in severity has been shown.  While 
it is not clear from objective clinical findings that there 
is now moderate limitation of motion, giving credence to the 
veteran's complaints of pain and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
resulting low back disability picture during flare-ups more 
nearly approximates moderate limitation of motion when 
consideration is given to additional functional loss due to 
pain.  Moderate limitation of motion under Code 5292 warrants 
a 20 percent rating which, when combined with the 10 percent 
rating for deformity of a vertebra under Code 5285, warrants 
a 30 percent rating for the veteran's lumbar spine 
disability. 

The Board concludes, however, that the medical evidence does 
not support a disability rating in excess of 30 percent for 
his lumbar spine disability.  With regard to Diagnostic Code 
5292, the veteran's limitation of motion and accompanying 
symptoms are not of sufficient severity to warrant a 40 
percent disability rating.  Forward flexion is only limited 
to 65 degrees on clinical examination, and there is no basis 
for finding that even with additional functional loss due to 
pain that the resulting limitation would be more than 
moderate. 

The schedular criteria of Diagnostic Code 5293, which is 
applicable for rating disabilities caused by intervertebral 
disc syndrome, has also been considered as it provides for 
disability ratings in excess of 30 percent.  A 60 percent 
rating is the maximum rating permitted for intervertebral 
disc syndrome, and is warranted when symptoms are pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  Severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief, warrants a 40 percent 
evaluation.  However, service connection is not in effect for 
intervertebral disc syndrome for the lumbar spine and, in any 
event, the medical evidence does not show that the veteran 
suffers from absent ankle jerk, while the evidence of muscle 
spasm, or other neurological symptoms are not of sufficient 
severity to afford the veteran a 40 percent disability 
rating.  

Diagnostic Code 5295, which contains the schedular criteria 
for lumbosacral strain, provides for a maximum 40 percent 
disability when the symptoms are severe, characterized with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility or forced motion.  As there is 
no evidence demonstrating that the veteran suffers from a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
abnormal mobility or forced motion, a 40 percent disability 
rating under this code is not warranted.

In sum, the Board finds that a 30 percent disability rating 
for the veteran's lumbar spine disability is warranted.  
However, the Board finds that the preponderance of the 
evidence is against awarding a disability rating in excess of 
the 30 percent disability herein assigned. 

II.  Service Connection for Impotency

The veteran contends that he currently suffers from impotency 
and erectile dysfunction as a result of or aggravated by 
service, or as secondary to his service-connected lumbar 
spine disability. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the SMRs are devoid of any indication of that the 
veteran complained of, was diagnosed with, or treated for, 
impotency or erectile dysfunction.  Moreover, the veteran's 
various separation and enlistment examination reveal that his 
genitourinary system was clinically evaluated as normal or 
negative.  The veteran does not contend that his erectile 
dysfunction began during service; rather, he claims that his 
erectile dysfunction has resulted as a side effect of the 
medication he takes for his service-connected lumbar spine 
disability.  

An April 1997 VA genitourinary system examination report 
notes the veteran's complaints of erectile dysfunction for 
the previous several months and the history of a lumbar spine 
disability and multiple psychiatric disorders.  The veteran 
complained that he cannot maintain as erection on account of 
his medications, which were noted to be Motrin, Flexeril, 
Prozac, Lithium, and Elavil.  There were no physical 
abnormalities observed upon examination, but the veteran 
described a 75 percent loss of erection and impotence.  The 
examiner commented that his lumbar spine disability 
medications are not recognized causes of erectile 
dysfunction.  The impression was erectile dysfunction 
secondary to medication for non-service-connected disorders, 
and not due to the residuals of his service-connected lumbar 
spine disability.  The Board views this medical opinion as 
also discounting the possibility that use of any medication 
for the service-connected lumbar spine disability otherwise 
aggravates the veteran's impotency.  

Upon a review of the relevant evidence and the applicable law 
and regulations, the Board finds that service connection for 
impotency or erectile dysfunction is not warranted.  The 
Board acknowledges the veteran's claim that his disability is 
the result of side effects caused by his medication for a 
service-connected lumbar spine disability.  However, there is 
no medical evidence of record supporting the veteran's claim.  
Rather, the record includes the VA medical opinion which 
attributes any impotency problems to medication taken for 
nonservice-connected disorders.  The opinion of a trained 
medical examiner is entitled to considerable weight when 
addressing questions of medical etiology.  The clear 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a disability rating of 30 percent for the 
veteran's lumbar spine disability is warranted.  To this 
extent, the appeal is granted.

Entitlement to service connection for impotency is not 
warranted.  To this extent, the appeal is denied. 


REMAND

It appears that the veteran has alternately claimed that he 
has a psychiatric disability which was either incurred or 
aggravated by his service, or is proximately due to or caused 
by his service-connected lumbar spine disability. 

The Board notes that several psychiatric treatment records 
reference the veteran's complaints of low back pain.  In this 
regard, secondary service connection under 38 C.F.R. § 3.310 
does contemplate aggravation by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, it does not appear that a medical opinion has been 
obtained addressing this possibility.  Under the 
circumstances of this case, the Board believes that such an 
etiology opinion is mandated by the newly enacted Veterans 
Claims Assistance Act of 2000. 


Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and take appropriate action to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000, including 
obtaining any pertinent private and VA 
medical records which are not already in 
the claims file.  

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature, etiology, and extent of any 
diagnosed psychiatric disorder(s).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not whether any currently 
diagnosed psychiatric disorder is related 
to service or proximately due his 
service-connected lumbar spine 
disability, including as by way of 
aggravation.  The examiner is requested 
to report any findings in detail, and to 
provide a rationale for any opinions 
rendered.

3.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether service 
connection for a psychiatric disorder may 
be granted.  In so doing, the RO should 
apply the provisions of 38 C.F.R. § 3.310 
and the Allen case in determining whether 
secondary service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought is not granted, then 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

